In an action to recover damages for injuries to person and property, and for medical expenses and loss of services, the appeal is from an order made on reargument which (1) granted a motion for summary judgment striking out the answer, and (2) directed an assessment of damages. Order modified by striking therefrom everything following the words “ upon reargument ” in the second ordering paragraph and by substituting therefor the words “ the original decision is adhered to ”. As so modified, order unanimously affirmed, with $10 costs and disbursements to appellant. In our opinion, there are questions of fact that preclude summary judgment. Present —Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ.